Name: Commission Regulation (EEC) No 3678/83 of 23 December 1983 on the tariff classification of certain types of seasoned meat and amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12 . 83 Official Journal of the European Communities No L 366/53 COMMISSION REGULATION (EEC) No 3678/83 of 23 December 1983 on the tariff classification of certain types of seasoned meat and amending Regulation (EEC) No 950/68 on the Common Customs Tariff Whereas, in view of the trade characteristics of certain meats, it is not necessary to require that the seasoning be irremovable ; Whereas the tariff nomenclature resulting from the application of Regulations (EEC) No 805/68 , (EEC) No 2777/75, (EEC) No 2759/75 and (EEC) No 1837/80 is included in the Common Customs Tariff ; whereas that tariff should therefore be altered ; Whereas the adoption of this more general Regulation renders superfluous Article 4 (4) of Commission Regu ­ lation (EEC) No 2661 /80 of 17 October 1980 laying down detailed rules for applying the variable slaughter premium for sheep Q, as last amended by Regulation (EEC) No 3531 /83 (8) ; whereas the said paragraph should therefore be deleted ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the manage ­ ment committees concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Articles 10 (5) and 1 1 (5) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organi ­ zation of the market in poultrymeat (2), as last amended by the Act of Accession of Greece, and in particular Articles 3 and 5 (3) thereof, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat (3), as last amended by Regulation (EEC) No 2966/80 (4), and in particular Articles 8 and 10 (4) thereof, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (5), as last amended by Regulation (EEC) No 1 195/82 (6), and in particular Articles 9 (4), 12 (5) and 13 (5) thereof, Whereas it has been found that the seasoning of certain meats does not extend to the entire product or that the seasoning is not perceptible neither to the naked eye nor by taste ; Whereas the import arrangements for these products should be made identical to those for unseasoned products ; whereas the products in question should, where appropriate, be subject to the arrangements provided for in Article 9 (3) of Regulation (EEC) No 1 837/80 ; whereas it should be laid down that the meat concerned is only to be considered as seasoned if the entire product has been seasoned and the seasoning is visible to the naked eye or clearly distinguishable by taste ; whereas, however, seasoning may be added under certain conditions to products falling within heading No 02.06 of the Common Customs Tariff ; HAS ADOPTED THIS REGULATION : Article 1 For the purposes of application of levies and of Article 9 (3) of Regulation (EEC) No 1837/80 : 1 . 'Seasoned meat' falling within the poultrymeat, pigmeat or beef and veal sectors  excluding the products described at 3 below  shall fall within subheadings 16.02 B I, 16.02 B III a) and 16.02 B III b) 1 aa) of the Common Customs Tariff respec ­ tively. 'Seasoned meat' shall be uncooked meat that has been seasoned either in depth or over the whole surface of the product with seasoning either visible to the naked eye or clearly distinguishable by taste . 2 . Fresh, chilled or frozen meat of sheep or goats falling within subheading 02.01 A IV of the Common Customs Tariff shall include meat, the seasoning of which neither penetrates in depth nor is applied over the whole surface of the product, or is neither visible to the naked eye nor clearly distinguishable by taste , or can be removed. (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 282, 1 . 11 . 1975, p. 77. O OJ No L 282, 1 . 11 . 1975, p. 1 . (4) OJ No L 307, 18 . 11 . 1980, p. 5 . 0 OJ No L 183 , 16 . 7 . 1980, p. 1 . (6) OJ No L 140, 20 . 5 . 1982, p. 22. O OJ No L 276, 20 . 10 . 1980, p . 19 . O OJ No L 352, 15 . 12 . 1983, p . 37 . No L 366/54 Official Journal of the European Communities 28 . 12. 83 (b) Fresh , chilled or frozen meat of sheep or goats falling within subheading 02.01 A IV includes meat, the seasoning of which does neither penetrate in depth nor is applied over the whole surface of the product or is neither visible to the naked eye nor clearly distinguishable by taste, or can be removed. (c) However, products falling within subhead ­ ings 02.06 B I , 02.06 C I a) and 02.06 C II a) to which seasoning has been added during the process of preparation continues to fall within the said subheadings provided that the addition of seasoning has not changed their character of product falling within heading No 02.06.' Article 3 Article 4 (4) of Regulation (EEC) No 2661 /80 is hereby deleted . Article 4 This Regulation shall enter into force on 1 January 1984. 3 . However, products falling within subheadings 02.06 B I , 02.06 C I a) and 02.06 C II a) of the Common Customs Tariff to which seasoning has been added during the process of preparation shall continue to fall within the said subheadings provided that the addition of seasoning has not changed their character of product falling within heading No 02.06 . Article 2 The following Additional Note 6 is hereby added to Chapter 2 of the Common Customs Tariff annexed to Regulation (EEC) No 950/68 : ' 6 . (a) "Seasoned meat" of poultry, swine or bovine animals  excluding the products described at (c) below  falls within subheadings 16.02 B I , 16.02 B III a) and , 16.02 B III b) 1 aa) respectively. "Seasoned meat" shall be uncooked meat that has been seasoned either in depth or over the whole surface of the product with seasoning either visible to the naked eye or clearly distinguishable by taste . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1983 . For the Commission Poul DALSAGER Member of the Commission